Citation Nr: 0509728	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  02-09 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego, California


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
hypothyroidism.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from February 1966 to May 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Reno, Nevada Regional Office (RO) which increased the rating 
for the veteran's service-connected hypothyroidism to 10 
percent.  In November 2002, the veteran testified at a Board 
videoconference hearing.  In June 2003, the Board remanded 
the appeal for further development.  In July 2003, the appeal 
was transferred to the San Diego, California Regional Office 
(RO).  


FINDING OF FACT

The veteran's hypothyroidism is manifested by such symptoms 
as fatigability, muscular weakness, mental disturbance, and 
weight gain.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for hypothyroidism have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 10 percent rating is warranted when hypothyroidism is 
manifested by fatigability, or; continuous medication 
required for control.  A 30 percent rating requires 
fatigability, constipation, and mental sluggishness.  A 60 
percent rating requires muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating requires 
cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of though, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.  

The listed criteria for the different percentage ratings in 
Diagnostic Code 7903 include a number of similar and 
overlapping terms when compared to the other percentage 
ratings of this code.  While Diagnostic Code 7903 may be 
imprecise, the goal is to find the percentage rating which 
most closely reflects the veteran's actual functional 
impairment.  See 38 C.F.R. §§ 4.7, 4.21.  

As noted above, the veteran served on active duty from 
February 1966 to May 1969.  In November 1970, the RO granted 
service connection and a noncompensable (0 percent) rating 
for hypothyroidism.  In March 2000, the veteran filed his 
current claim for an increased rating for his service-
connected hypothyroidism.  In July 2001, the RO increased the 
rating for the veteran's service-connected hypothyroidism to 
10 percent.  

The most recent August 2004 examination for the VA (performed 
by QTC Medical) Services) noted that the veteran was 
currently taking Synthroid for his hyperthyroidism.  It was 
reported that as a result of his thyroid condition, the 
veteran complained of fatigability, emotional instability, 
poor memory, sleepiness, depression, and slowing of thoughts.  
The veteran denied any difficulty with breathing or 
swallowing and he reported that he did not have tremors.  He 
stated that he always felt tired throughout the day after 
waking up in the morning.  The veteran indicated that he had 
trouble concentrating, that he had frequent mood swings, and 
that he had difficulty remembering things.  He also reported 
that he had insomnia.  It was noted that the veteran 
complained of headaches, dizziness, and nausea at times.  He 
stated that he was intolerant of hot weather, but not cold 
weather.  

The veteran indicated that he had gained weight from 220 to 
270 pounds in the past three years despite diet and exercise 
and taking Synthroid.  He reported that he had 
gastrointestinal involvement of the thyroid condition in that 
he had diarrhea that would occur at least twice a week at a 
frequency of four to five times a day.  The veteran reported 
having difficulty working as a truck driver due to increased 
fatigability and tiredness.  The examiner reviewed the 
medical evidence in detail, including a December 2002 
treatment entry that noted that the veteran reported gaining 
45 pounds over a five-year period.  

The diagnosis was status post radioactive iodine treatment 
for hyperthyroidism, with residual hypothyroidism on 
Synthroid.  The examiner commented that there were no 
abnormal findings on the examination to suggest hyper or 
hypothyroidism.  It was noted, for example, that there was no 
evidence of bradycardia or tachycardia on the cardiovascular 
examination.  The examiner stated that there was no evidence 
of peripheral edema or tremors and that the veteran's 
reflexes and motor strength were within normal limits.  It 
was noted that the veteran was currently taking Synthroid for 
hormone replacement therapy.  The examiner stated that as "a 
result of the thyroid condition", the veteran currently 
reported fatigability, mental sluggishness, subjective 
muscular weakness of the upper extremities, mental 
disturbance with slowing of thoughts and depression, weight 
gain, and sleepiness.  The examiner indicated that the 
veteran denied having constipation, dementia, weight loss, 
cold intolerance, nervous system dysfunction, cardiovascular 
dysfunction, gastrointestinal involvement such as 
constipation, or bradycardia to suggest hypothyroidism.  

The examiner stated that according to the medical records, it 
was also noted that the veteran had repetitive complaints of 
fatigability, irritability, tiredness, and sleepiness.  It 
was reported that the veteran was under psychiatric treatment 
for depression which was as likely as not related to 
hypothyroidism and post-traumatic stress disorder.  

The examiner further remarked that the positive symptoms that 
the veteran reported were commonly associated with 
hypothyroidism.  The examiner stated that, therefore, it was 
as likely as not that the veteran exhibited symptoms that 
were secondary to his service-connected hypothyroid 
condition.  It was noted that it was also known that the 
symptoms could fluctuate, depending on the veteran's thyroid 
hormone levels.  The examiner indicated that although the 
veteran clinically appeared euthyroid on physical 
examination, it was not uncommon for such patients to exhibit 
continuing symptoms despite normal clinical findings.  As a 
whole, the Board must find that this medical report provides 
positive evidence in support of the veteran's claim. 

Other recent VA treatment records show that the veteran was 
treated for complaints similar to those noted on the August 
2004 examination.  

An earlier VA examination in October 2000 indicated that 
there were no residuals of his previous thyroid disease or 
treatment.  As to a diagnosis, it was noted that the disease 
was not active and presently in remission.  The examiner 
commented that the hyperthyroidism by history was treated and 
that there was presently normal thyroid function.  This 
examination report clearly shows less current pathology than 
the more recent evidence of record and provides negative 
evidence against this claim.  

The medical evidence of recent years, to specifically include 
the August 2004 examination, indicates that the veteran has 
symptoms including fatigability, mental sluggishness, 
subjective muscular weakness of the upper extremities, mental 
disturbance with slowing of thoughts and depression, weight 
gain, and sleepiness.  An examiner, pursuant to the August 
2004 examination, stated that it was as likely as not that 
such symptoms that were secondary to his service-connected 
hypothyroid condition.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Based on the above, the criteria for an increased rating of 
60 percent for hypothyroidism under Diagnostic Code 7903 are 
met.  Symptoms indicative of muscular weakness (at least 
subjectively), mental disturbance, and weight gain have been 
shown.  The Board finds the veteran's testimony to be 
credible regarding this issue.      

The criteria for a 100 percent rating for hypothyroidism are 
clearly not met.  The veteran has not been shown to have such 
symptoms as cold intolerance, cardiovascular involvement, or 
bradycardia.  The veteran's own statements regarding his 
condition, the post-service medical records, and the most 
recent examination would not support a finding for a 100 
percent rating 
  
After reviewing all the evidence, the Board finds that the 
veteran's hypothyroidism more nearly approximates the 
criteria for a 60 percent rating, but not a 100 percent 
rating.  38 C.F.R. § 4.7.  Accordingly, an increased rating 
to 60 percent for hypothyroidism is granted.  The benefit-of-
the-doubt rule has been considered in making this decision.  
38 U.S.C.A § 5107(b).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a March 2002 
statement of the case, the November 2002 Board hearing, an 
April 2003 letter, and a December 2004 supplemental statement 
of the case, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claim as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to an 
increased rating for hypothyroidism.  The discussions in the 
rating decisions, the statement of the case, the supplemental 
statement of the case, and the Board hearing held in February 
2002, have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  The 
Board remanded this case to assist the veteran, and a VA 
examination was preformed.  Therefore, further delay in the 
adjudication of this case is not warranted.  


ORDER

An increased rating to 60 percent, for hypothyroidism is 
granted.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


